EXHIBIT 10.5(b)(viii)
SEVENTH AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
THE SCOTTS COMPANY
     THIS SEVENTH AMENDMENT, dated as of the 1st day of September, 2002, except
as otherwise indicated below, by and between Fidelity Management Trust Company
(the “Trustee”) and The Scotts Company (the “Sponsor”);
WITNESSETH:
     WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust
Agreement dated January 1, 1998 with regard to The Scotts Company Executive
Retirement Plan (the “Plan”); and
     WHEREAS, the Sponsor has informed the Trustee that effective October 1,
2002, the assets of the Baron Asset Fund and the Fidelity Worldwide Fund are
frozen to incoming contributions and exchanges in; and
     WHEREAS, the Trustee and the Sponsor now desire to amend said Trust
Agreement as provided for in Section 14 thereof;
     NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:

  (1)   Amending the “investment options” section of Schedule “A”, to add the
following:

  •   Fidelity Low-Priced Stock Fund     •   Fidelity Freedom 2040 Fund®     •  
Managers Special Equity Fund     •   Dodge & Cox Stock Fund     •   EuroPacific
Growth Fund — Class A

  (2)   Effective October 1, 2002, amending the “investment options” section of
Schedule “A”, to reflect that the Baron Asset Fund and the Fidelity Worldwide
Fund are frozen to incoming contributions and exchanges in.     (3)   Amending
and restating the “Outside Mutual Funds” section of Schedule “B”, as follows:

         
 
  Non-Fidelity Mutual Funds:   Non-Fidelity Mutual Fund vendors shall pay fees
directly to Fidelity Investments Institutional Operations Company, Inc.
(FIIOC) or its affiliates equal to such percentage (generally 25 to 50 basis
points) of plan assets invested in such Non-Fidelity Mutual Funds as may be
disclosed periodically, or, in the case of the following

 



--------------------------------------------------------------------------------



 



         
 
      investment options, in the amounts listed below:
 
       
 
      Dodge & Cox Stock Fund: 10 basis points.
 
       
 
      EuroPacific Growth Fund — Class A: 25 basis points, and $3.00 per
Participant, per year.
 
       
 
      Unless otherwise noted, disclosure shall be posted and updated quarterly
on Plan Sponsor Webstation at https://psw.fidelity.com or a successor site.

     IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Seventh
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written.

                          THE SCOTTS COMPANY       FIDELITY MANAGEMENT TRUST
COMPANY        
 
                       
By:
  /s/ George A. Murphy 8/20/02     By:   /s/ Roberta Coen   9/5/02              
         
 
    Date         FMTC Authorized Signatory   Date    

2